          Case 1:19-cv-10661-NMG Document 68 Filed 09/14/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 DOUGLAS E. ROSENBERG on behalf of :
 himself and others similarly situated,   :
                                          :
         Plaintiff,                       :              Case No. 1:19-cv-10661-NMG
                                          :
 v.                                       :
                                          :
                                          :
 LOANDEPOT.COM LLC and ASCEND :
 MARKETING, LLC,                          :
                                          :
         Defendants.                      :
                                        /

                                  STIPULATION OF DISMISSAL


        The plaintiff files this stipulation of dismissal with prejudice pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii) of all claims against the defendants. None of the rights of any putative class members,

other than the plaintiff have been released or are otherwise affected by this dismissal.

        RESPECTFULLY SUBMITTED AND DATED on September 14, 2020.

                                                 PLAINTIFF,
                                                 By his attorneys

                                                 /s/ Anthony I. Paronich
                                                 Anthony I. Paronich
                                                 Paronich Law, P.C.
                                                 350 Lincoln Street, Suite 2400
                                                 Hingham, MA 02043
                                                 Telephone: (508) 221-1510
                                                 anthony@paronichlaw.com

                                                 Alex M. Washkowitz
                                                 Jeremy Cohen
                                                 CW Law Group, P.C.
                                                 188 Oaks Road
                                                 Framingham, MA 01701
                                                 alex@cwlawgrouppc.com
         Case 1:19-cv-10661-NMG Document 68 Filed 09/14/20 Page 2 of 2



                                             DEFENDANT
                                             LOANDEPOT.COM, LLC
                                             By its attorneys,

                                             /s/ Paul R. Mastrocola
                                             Paul R. Mastrocola
                                             pmastrocola@burnslev.com
                                             Kelly Kirby
                                             kkirby@burnslev.com
                                             Burns & Levinson LLP
                                             125 Summer Street
                                             Boston, MA 02110
                                             (617) 345-3000
                                             (617) 345-3299 (fax)

                                             Daniel Delnero, Esq., (pro hac vice pending)
                                             daniel.delnero@squirepb.com
                                             Squire Patton Boggs LLP
                                             1230 Peachtree Street, NE
                                             Suite 1700
                                             Atlanta, GA 30309
                                             (678) 272-3200
                                             (678) 272-3211 (fax)


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 14, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which is being served this day on all counsel of

record via transmission of Notice of Electronic Filing generated by CM/ECF.

                                                             /s/ Anthony I. Paronich
                                                             Anthony I. Paronich




                                                 2
